1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ROBERT TERRY; CREST CORPORATION;       No. 2:16-CV-00806 WBS AC
     and CREST IRREVOCABLE BUSINESS
13   TRUST DBA FREEDOM MEDIA,

14               Plaintiffs,                MEMORANDUM AND ORDER RE:
                                            DEFENDANTS’ MOTION FOR
15       v.                                 SUMMARY JUDGMENT
16   REGISTER TAPES UNLIMITED, INC.;
     REGISTER TAPES UNLIMITED, L.P.;
17   EDWARD DOUGLAS ENDSLEY, and DOES
     1 through 50, inclusive,
18
                 Defendants.
19

20
                               ----oo0oo----
21
              Plaintiffs Robert Terry, Crest Corporation, and Crest
22
     Irrevocable Business Trust DBA Freedom Media brought this breach
23
     of contract and disability discrimination, retaliation, and
24
     harassment case against defendants Register Tapes Unlimited, Inc.
25
     and Register Tapes Unlimited, L.P., and Edward Endsley, president
26
     of Register Tapes Unlimited (collectively “RTUI”).     Before the
27
     court is defendants’ motion for summary judgment.     (Docket No.
28
                                        1
1    114.)

2    I. Factual and Procedural Background

3                 This case concerns RTUI’s register tape advertising

4    business.     Register tape advertising involves selling advertising

5    space on the back of receipt tapes at grocery stores.     (Pls.’

6    Statement of Undisputed Facts (“SUF”) ¶ 6 (Docket No. 117-3.))

7    RTUI enters into agreements with grocery store chains to provide

8    register tape with color advertising on the reverse side and then

9    enters into agreements with local businesses to advertise on the

10   grocery receipt tape at a specific grocery store or stores.        (Id.

11   ¶ 6.)   RTUI uses sales representatives to identify local

12   businesses who are interested in advertising on the register tape

13   and to sell advertising contracts to those businesses.        (Id. ¶

14   7.)

15                Plaintiff Terry was such a salesperson.   (Id. ¶ 9.)

16   Terry was also the owner of Freedom Media (“Freedom”).        (Id. ¶

17   9.)   Freedom contracted with companies like RTUI to sell register

18   tape advertising in the area.     (Id. ¶ 9-10.)   Terry then sold

19   register tape advertising to local businesses for Freedom.       (Id.

20   ¶¶ 10-11.)     At the end of 2000, Terry incorporated Crest
21   Corporation.     (Id. ¶ 25.)   Crest took over Freedom’s business,

22   and sales commissions for Freedom’s contracts were thereafter

23   paid to Crest.     (Id.)

24         A. Safeway Agreements

25                In October 1999, Freedom and RTUI entered into an

26   agreement (“1999 Freedom-RTUI Agreement”) that provided that if,
27   with Freedom’s assistance, RTUI secured a register tape contract

28   with Safeway, Freedom would receive a portion of the gross
                                         2
1    profits as that term was defined and calculated in the agreement.

2    (Id. ¶ 18.)   Under this contract, Freedom agreed to assist RTUI

3    in obtaining an agreement with Safeway to provide it with

4    register tape.   In exchange for this assistance, Freedom would be

5    entitled to a ten-percent share of the “gross profits” realized.

6    (Id.)

7              In May 2000, RTUI signed a regional agreement with

8    Safeway (“the 2000 Safeway-RTUI Agreement”) pursuant to which

9    RTUI would provide register tape to Safeway stores in the Seattle

10   area, as well as the Baltimore/Washington, D.C./Northern Virginia

11   metroplex.    (Id. ¶ 22.)   RTUI and Freedom agreed that Freedom

12   would manage register advertising sales in the Seattle area.

13   (Id. ¶ 23.)   Terry subsequently moved to Seattle and acquired

14   office space for Freedom in the area.      (Id.)   The 2000 Safeway-

15   RTUI Contract expired in 2003 and subsequent negotiations for a

16   new agreement were unsuccessful.       (Id. ¶ 31, 32.)

17             From December 1, 2003 to September 2009, RTUI had no

18   contractual right to place ads on Safeway register tape and did

19   not provide any printed or blank register tape to Safeway.      (Id.

20   ¶ 33.)   After RTUI lost the Safeway business, plaintiffs did not
21   make any sales on behalf of RTUI or perform any work for RTUI

22   until RTUI entered into a contract with Kroger around April 2004.

23   (Id. ¶ 34.)

24             In 2009, Safeway advised RTUI that Safeway had

25   cancelled its agreement with RTUI’s competitor.      (Id. ¶ 47.)   On

26   September 14, 2009, RTUI and Safeway entered into a nationwide
27   agreement (the “2009 Safeway-RTUI Agreement”) to provide register

28   tape to Safeway stores and print third-party advertising on the
                                        3
1    tape.    (Id. ¶ 48.)    Plaintiffs played no role in negotiating the

2    2009 agreement and there were no discussions with Safeway about

3    the plaintiffs during negotiations.          (Id. ¶ 49.)   Shortly before

4    the 2009 Safeway-RTUI Agreement was signed, RTUI notified all of

5    its sales agents, including plaintiffs, of the pending agreement

6    and advised that they could begin to solicit advertising for

7    placement on Safeway register tape.          (Id. ¶ 50.)   After RTUI and

8    Safeway signed the agreement, plaintiffs were assigned 45 Safeway

9    stores in the Sacramento area, to which Terry specifically

10   requested to be assigned.      (Id. ¶ 51.)

11              In January 2011, Terry inquired for the first time into

12   whether he was entitled to a share of gross profits earned by

13   RTUI under the 2009 Safeway-RTUI Agreement, pursuant to the 1999

14   Freedom-RTUI Agreement.      (Id. ¶ 93.)

15          B. Terry’s Accident

16              In October 2010, Terry was involved in an automobile

17   accident in Alaska.      (Id. ¶ 95.)       In February 2011, Terry sent an

18   email to RTUI to provide notice of the accident.           (Id. ¶ 65.)

19   Terry did not request any accommodation in his email and did not

20   file a workers’ compensation claim.          (Id. ¶ 66.)   At an annual
21   sales meeting in February 2011, Terry told Endsley that the

22   accident had affected his short-term memory and speech but that

23   it had “started getting better.”           (Id. ¶ 67.)

24              In early 2011, RTUI contracted with Frank Mirahmadi, a

25   register tape salesperson, who would be reporting to Terry in the

26   Sacramento area.       (Id. ¶ 71.)   In the summer of 2013, Terry and
27   Mirahmadi got in a disagreement about a specific account.          (Id. ¶

28   72.)    Mirahmadi accused Terry of poaching the client.        (Id. ¶
                                            4
1    72.)   In September 2013, Endsley decided to separate them and

2    divided the Sacramento area between Terry and Mirahmadi.      (Id.)

3               On September 24, 2013, after Endsley had carved a

4    separate area for Mirahmadi, RTUI received an email from Terry

5    attaching a letter from his physician stating that Terry was “in

6    need of accommodation for his work.”    (Id. ¶ 73.)   RTUI responded

7    stating that “the control and method of [Terry’s] work, including

8    the hours worked and how [he] work[s], is dependent on [Terry].

9    Any accommodations or adjustments in how [Terry] perform[s] the

10   work must be made by [Terry].”    (Id. ¶ 74.)   Terry responded and

11   characterized RTUI’s answer as “denying accommodation.”       (Id. ¶

12   75.)    RTUI once again responded and reiterated that all

13   accommodations must be made by Terry because he controls the way

14   he performs the job.    RTUI then offered “the same compensation

15   structure with decreased responsibilities.”     (Id. ¶ 76.)    Terry

16   continued to make sales for Crest.     (Id. at 77.)

17          C. Plaintiffs’ Suit

18              Plaintiff filed suit on January 16, 2016 and alleged

19   the following ten causes of action: (1) breach of the 1999

20   Freedom-RTUI Agreement; (2) breach of implied covenant of good
21   faith and fair dealing; (3) disability discrimination in

22   violation of California’s Fair Employment and Housing Act

23   (“FEHA”), Cal. Gov. Code § 12926; (4) failure to engage in the

24   interactive process in violation of FEHA; (5) failure to

25   accommodate in violation of FEHA; (6) retaliation in violation of

26   FEHA; (7) hostile work environment and harassment in violation of
27   FEHA; (8) failure to prevent discrimination in violation of FEHA;

28   (9) wrongful adverse action in violation of public policy; and
                                       5
1    (10) failure to pay wages pursuant to the Labor Code.1   Count

2    Seven of the Second Amended Complaint (“SAC”) was dismissed

3    pursuant to the parties’ stipulation on June 21, 2017. (Docket

4    No. 43.)    Defendants now move for summary judgment on the

5    remaining claims.    (Docket No. 114.)

6    II. Legal Standard

7                Summary judgment is proper “if the movant shows that

8    there is no genuine dispute as to any material fact and the

9    movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

10   P. 56(a).    A material fact is one that could affect the outcome

11   of the suit, and a genuine issue is one that could permit a

12   reasonable jury to enter a verdict in the non-moving party’s

13   favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

14   (1986).

15               The party moving for summary judgment bears the initial

16   burden of establishing the absence of a genuine issue of material

17   fact and can satisfy this burden by presenting evidence that

18   negates an essential element of the non-moving party’s case.

19   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

20   Alternatively, the movant can demonstrate that the non-moving
21   party cannot provide evidence to support an essential element

22   upon which it will bear the burden of proof at trial. Id.      Any

23   inferences drawn from the underlying facts must, however, be

24   viewed in the light most favorable to the party opposing the

25   motion.    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

26        1    Plaintiffs do not cite what section of the Labor Code
27   defendants allegedly violated, either in the Second Amended
     Complaint or in their opposition to defendants’ motion for
28   summary judgment.
                                     6
1    U.S. 574, 587 (1986).

2    III. Breach of Contract (Count One)

3               1.     Terry’s Claim for Breach of Contract

4               Defendant contends that Terry’s claim pursuant to the

5    1999 Safeway Agreement should be dismissed because he was not a

6    party to the agreement.     The court agrees.    A cause of action for

7    breach of contract requires plaintiff to show that a contract

8    between the parties existed.      CDF Firefighters v. Maldonado, 158

9    Cal. App. 4th 1226, 1239 (2008).        Terry signed the 1999 Safeway

10   Agreement as a “Trustee, for and on behalf of Freedom Media,” and

11   not in his individual capacity.     (SAC Ex. E “1999 Safeway

12   Agreement.”)     Because Terry was not a party to the contract,

13   defendants cannot be liable to Terry for breach of this

14   agreement.      See Conder v. Home Sav. of Am., 680 F. Supp. 2d 1168,

15   1174 (C.D. Cal. 2010).     Accordingly, the court will grant partial

16   summary judgment as to Terry’s claim.

17              2. Freedom’s Claim for Breach of Contract

18              “A cause of action for breach of contract requires

19   proof of the following elements: (1) existence of the contract;

20   (2) plaintiff's performance or excuse for nonperformance; (3)
21   defendant's breach; and (4) damages to plaintiff as a result of

22   the breach.”      CDF Firefighters, 158 Cal. App. 4th at 1239.

23   Defendants contest only the breach and damages elements of this

24   claim.

25              Defendants argue that the 1999 Freedom-RTUI Agreement

26   applied only to the 2000 RTUI-Safeway Agreement that expired in
27   2003.    If so, plaintiffs were not entitled to compensation for

28   profits under the 2009 Safeway Agreement and defendants therefore
                                         7
1    did not breach the agreement.       The agreement describes how

2    Freedom “has initiated negotiations with Safeway . . . to enter

3    into a contract whereby R.T.U.I. will provide register tape to

4    Safeway in exchange for the rights for R.T.U.I. to sell third-

5    party advertising to be printed on the back of the register

6    receipt tapes.”      (SAC Ex. F.)   Defendants argue that the 1999

7    Freedom-RTUI Agreement thus refers to a specific agreement

8    already contemplated at the time of the drafting of the 1999

9    Freedom-RTUI Agreement -- and not all future contracts -- because

10   the 1999 Freedom-RTUI agreement goes on to state that “Freedom is

11   assisting R.T.U.I. in negotiations to obtain the aforementioned

12   agreement between Safeway and R.T.U.I.,” that “R.T.U.I. desires

13   to obtain the agreement,” and that “Freedom hereby agrees to

14   assist R.T.U.I. in obtaining the aforementioned agreement with

15   Safeway.”    (Id.)    Under defendants’ view, the 1999 Freedom-RTUI

16   Agreement entitled plaintiffs to compensation only under the 2000

17   RTUI-Safeway Agreement.

18               Plaintiffs in turn argue that the language in the

19   contract is ambiguous and therefore summary judgment is

20   inappropriate.    Specifically, Plaintiffs contend that the 1999
21   Freedom-RTUI Agreement committed RTUI to compensate Freedom for

22   any and all business RTUI did with Safeway thereafter.

23   Plaintiffs rely on the clause that states that RTUI “will pay

24   Freedom ten percent (10%) of gross profit for as long as R.T.U.I

25   or its successors conduct business with Safeway.”      (SAC Ex. F.)

26   Under plaintiffs’ view, the phrase “conduct business” does not
27   limit defendants’ contractual obligations to any particular

28   contract.    Instead, because defendants were in talks with Safeway
                                          8
1    for an indeterminate time between the two Safeway contracts,

2    defendants have been conducting business with Safeway since the

3    2000 RTUI-Safeway Agreement.     Accordingly, under that

4    interpretation, defendants’ failure to compensate plaintiff for

5    profits made under the 2009 Safeway Agreement breached the 1999

6    Freedom-RTUI Agreement.

7                Under California law, “[a] contract must be so

8    interpreted as to give effect to the mutual intention of the

9    parties as it existed at the time of contracting, so far as the

10   same is ascertainable and lawful.”       Cal. Civ. Code § 1636.   “The

11   language of a contract is to govern its interpretation, if the

12   language is clear and explicit, and does not involve an

13   absurdity.”     Id. at § 1638.   “[T]he intention of the parties is

14   to be ascertained from the writing alone, if possible.”       Id. at §

15   1639.     “The whole of a contract is to be taken together, so as to

16   give effect to every part, if reasonably practicable, each clause

17   helping to interpret the other.”        Id. at § 1641.

18                “The Court's determination of whether an ambiguity

19   exists is a question of law.”      Centigram Argentina, S.A. v.

20   Centigram Inc., 60 F. Supp. 2d 1003, 1007 (N.D. Cal. 1999)
21   (citing WYDA Assocs. v. Merner, 42 Cal. App. 4th 1702, 1710

22   (1996).    “[W]hen two equally plausible interpretations of the

23   language of a contract may be made parole evidence is admissible

24   to aid in interpreting the agreement.”       WYDA Assocs., 42 Cal.

25   App. 4th at 1710; see also Meridian Project Sys., Inc. v. Hardin

26   Const. Co., LLC, 426 F. Supp. 2d 1101, 1109 (E.D. Cal. 2006).
27   “If there is no material conflict over extrinsic evidence, the

28   court may interpret an ambiguous term as a matter of law.”        Best
                                         9
1    Buy Stores, L.P. v. Manteca Lifestyle Ctr., LLC, 859 F. Supp. 2d

2    1138, 1147 (E.D. Cal. 2012) (citing Lonely Maiden Prods., LLC v.

3    GoldenTree Asset Mgmt., LP, 201 Cal. App. 4th 368, 377 (2d Dist.

4    2011)).

5                The court finds the language in the 1999 Freedom-RTUI

6    Agreement to be unambiguous.     First, the circumstances that the

7    1999 Freedom-RTUI Agreement clearly describes refer only to a

8    previously contemplated contract with Safeway, and not any future

9    contracts.     The 1999 Freedom-RTUI Agreement describes how

10   “Freedom has initiated negotiations with Safeway” specifically to

11   obtain “a contract whereby R.T.U.I. will provide register tape.”

12   (SAC Ex. F.)    The 1999 Freedom-RTUI Agreement describes the

13   purpose of the 1999 Freedom-RTUI Agreement: “R.T.U.I. desires to

14   obtain the agreement [with Safeway] and have Freedom assist in

15   the negotiating an agreement [with Safeway] on behalf of

16   R.T.U.I.”    (Id.)   As a result, under the 1999 Freedom-RTUI

17   Agreement, Freedom “agree[d] to assist R.T.U.I. in obtaining the

18   aforementioned agreement [with Safeway].”      (Id.)   The background

19   information memorialized in the agreement, and Freedom’s

20   obligations under the agreement, refer only to a previously
21   contemplated contract for register tape.

22               Second, because Freedom’s only obligation under this

23   agreement is to negotiate a previously contemplated contract, it

24   is unreasonable to interpret the commissions clause to entitle

25   Freedom to payment in perpetuity.      A contract is ambiguous only

26   if it is “reasonably susceptible” to multiple reasonable
27   interpretations.     Brobeck, Phleger & Harrison v. Telex Corp., 602

28   F.2d 866, 871 (9th Cir. 1979).      Plaintiffs’ request for the
                                       10
1    court to read the contract to entitle Freedom to indefinite

2    payments regardless of the value, length, or content of the

3    contract negotiated in 1999 by Freedom, or despite Freedom’s lack

4    of participation in future Safeway contracts, is not reasonable.

5    Indeed, plaintiffs’ interpretation would grant plaintiff profits

6    that were clearly not contemplated by the parties in the 1999

7    Freedom-RTUI contract.   The 1999 Freedom-RTUI Agreement binds

8    Freedom to assisting RTUI in obtaining a contract for “register

9    tape” only (SAC Ex. F), but plaintiffs seek “10% gross profit for

10   register tape, Customer Information Center displays (‘CIC’),

11   shopping cart advertisements, and bench seating advertising at

12   Safeway stores” from other RTUI-Safeway contracts.   (SAC ¶

13   17(a).)   The 1999 Freedom-RTUI Agreement, however, defined “gross

14   profit” to mean “profit after cost of tape and total paid

15   commissions,” and thus clearly contemplated profits for only

16   register tape and an agreement involving only register tape. (See

17   SAC Ex. F (emphasis added).)

18             Finally, the phrase “as long as R.T.U.I. or its

19   successors conduct business” does not create ambiguity.     The

20   phrase is not part of a general clause.   Instead, the phrase
21   modifies the previous paragraph wherein the parties again mention

22   a specific and previously contemplated contract with Safeway:

23
               Freedom hereby agrees to assist R.T.U.I. in
24             obtaining the aforementioned agreement with
               Safeway. R.T.U.I. agrees to compensate Freedom
25             upon consummation of an agreement with Safeway in
               exchange for the following covenants and fees:
26
               R.T.U.I. or its successors will pay Freedom ten
27             percent (10%) of gross profit for as long as
               R.T.U.I. or its successors conduct business with
28             Safeway, its subsidiaries, or any successor
                                     11
1               company of Safeway for sales made by R.T.U.I . .
                . .
2

3    (Id.)   Further, the 1999 Freedom-RTUI Agreement explicitly

4    conditions compensation on “consummation of an agreement with

5    Safeway” and, contrary to plaintiffs’ contention, does not

6    entitle Freedom to compensation for R.T.U.I.’s “communications

7    with Safeway” in the time between the two contracts.     (SAC Ex. F;

8    Pls.’ Opp. Mot. Summ. J. at 23.)

9               Plaintiffs’ only evidence suggesting that the 1999

10   Freedom-RTUI Agreement was to apply to all business with Safeway

11   thereafter is the lack of contact between RTUI and Safeway prior

12   to the 2000 RTUI-Safeway Agreement.    Plaintiffs contend that “the

13   sole and important purpose of the Safeway Agreement was to

14   introduce Defendants to Safeway.”    (Pls.’ Opp. Mot. Summ. J. at

15   23.)    But “parol evidence is admissible only to prove a meaning

16   to which the language is ‘reasonably susceptible,’ not to flatly

17   contradict the express terms of the agreement.”    Winet v. Price,

18   4 Cal. App. 4th 1159, 1167 (1992).    The 1999 Freedom-RTUI

19   Agreement does not compensate Freedom for introducing RTUI to

20   Safeway.   Instead, the 1999 Freedom-RTUI Agreement explicitly

21   declares that the “covenants and fees” will be for the

22   “consummation of an agreement” after “Freedom . . . assist[s]

23   R.T.U.I. in obtaining” an agreement with Safeway for register

24   tape, for which Freedom “ha[d] [already] initiated negotiations”

25   at the time of the 1999 Freedom-RTUI Agreement.    (SAC Ex. F.)

26              Indeed, plaintiffs’ conduct after the 1999 Freedom-RTUI

27   Agreement confirms that the agreement applied only to the

28   specific contract negotiated by Freedom on behalf of RTUI.     RTUI
                                     12
1    notified all sales agents, including plaintiffs, of the pending

2    agreement with Safeway shortly before 2009 and advised that they

3    could solicit advertising for placement on Safeway register tape.

4    (Pls.’ SUF ¶ 50.)     After the 2009 Safeway Agreement was signed,

5    plaintiff Crest was assigned about 45 Safeway stores in the

6    Sacramento area.    (Pls.’ SUF ¶ 51.)   Terry specifically requested

7    Crest be assigned to those stores.      (Pls.’ SUF ¶ 51.)   Terry did

8    not ask about gross profits until 2011 despite being fully aware

9    that defendants were selling register tape to Safeway since 2009.

10   (Pls.’ SUF ¶ 93.)    The language of the contract, the

11   circumstances surrounding the creation of the contract, and

12   plaintiffs’ behavior after the parties entered into the contract

13   all support the conclusion that the 1999 Freedom-RTUI Agreement

14   applied only to the 2000 RTUI-Safeway Agreement, and not all

15   future business with Safeway.    Accordingly, defendants’ failure

16   to pay plaintiffs a share of profit under the 2009 Safeway

17   Agreement does not violate the 1999 Freedom-RTUI Agreement and

18   this claim fails as a matter of law.     The court will therefore

19   grant summary judgment as to Count One.

20
     IV.   Breach of the Implied Duty of Good Faith and Fair Dealing
21         (Count Two)
22             “The covenant of good faith and fair dealing, implied

23   by law in every contract, exists merely to prevent one

24   contracting party from unfairly frustrating the other party's

25   right to receive the benefits of the agreement actually made.”

26   Guz v. Bechtel Nat’l, Inc., 24 Cal. 4th 317, 349 (2000).      “[I]f
27   the plaintiff's allegations of breach of the covenant of good

28   faith ‘do not go beyond the statement of a mere contract breach
                                      13
1    and, relying on the same alleged acts, simply seek the same

2    damages or other relief already claimed in a companion contract

3    cause of action, they may be disregarded as superfluous as no

4    additional claim is actually stated.’”      Deerpoint Grp., Inc. v.

5    Agrigenix, LLC, 345 F. Supp. 3d 1207, 1240 (E.D. Cal. 2018)

6    (citing Bionghi v. Metro. Water Dist., 70 Cal. App. 4th 1358,

7    1370 (2d Dist. 1999); Careau & Co., 222 Cal. App. 3d 1371, 1395

8    (2d Dist. 1990).

9              Here, plaintiffs’ claim for breach of the implied duty

10   of good faith and fair dealing is superfluous.     First, the

11   alleged acts under each claim are the same.     Plaintiffs’ breach

12   of contract claim relies on defendants allegedly “failing to

13   provide Plaintiff with correct payment per the terms of the

14   contracts and by failing to provide Plaintiff with the necessary

15   documentation for him to ascertain the exact amount of . . .

16   underpayments.”     (SAC ¶ 41.)   The claim for breach of the duty of

17   good faith and fair dealing similarly relies on defendant

18   “fail[ing] to provide Plaintiff with the necessary documentation

19   for him to ascertain the exact amount of . . . underpayments.”

20   (SAC ¶ 46.)    Second, plaintiffs seek the same damages under both
21   claims.   Both claims allege loss of “percentages of profits” from

22   business with Safeway in the amount of $5,000,000.      (SAC ¶¶ 41,

23   43, 46, 48.)    Plaintiffs’ allegations for breach of the implied

24   duty of good faith and fair dealing, “do not go beyond the

25   statement of a mere contract breach.”      See Deerpoint, 345 F.

26   Supp. 3d at 1240.     Accordingly, the court will grant summary
27   judgment as to Count Two.

28
                                        14
1    V. FEHA Claims (Counts Three, Four, Five, Six, and Eight)2

2              Plaintiff asserts six claims under California’s Fair

3    Employment and Housing Act (FEHA).   Defendants move for summary

4    judgment on all claims and argue plaintiff Terry is not an

5    employee under the meaning of the statute.

6              FEHA does not protect independent contractors.      S.G.

7    Borello & Sons, Inc. v. Dep’t. of Indus. Relations, 48 Cal. 3d

8    341, 359 (1989).   For the purposes of FEHA, an employee is “any

9    individual under the direction and control of an employer under

10   any appointment or contract of hire or apprenticeship, express or

11   implied, oral or written . . . .   Employee does not include an

12   independent contractor as defined in Labor Code Section 3353.”

13   Cal. Code Regs. tit. 2, §§ 7286.5(b) & 7286.5(b)(1); see also

14   Strother v. S. Cal. Permanente Med. Grp., 79 F.3d 859, 866 (9th

15   Cir. 1996).   Section 3353 of the Labor Code defines an

16   independent contractor as “any person who renders service for a

17   specified recompense or a specified result, under the control of

18   his principal as to the result of his work only and not as to the

19   means by which such result is accomplished.”   Cal. Labor Code §

20   3353.
21             In evaluating an employment relationship, “traditional

22   common law principles of agency and respondeat superior supply

23   the proper analytical framework under FEHA.”   Patterson v.

24   Domino’s Pizza, LLC, 60 Cal. 4th 474, 499 (2014).   In FEHA cases,

25   “courts consider the totality of the circumstances bearing on the

26        2    Terry is not claiming any violation of FEHA on behalf
27   of Plaintiffs Freedom and Crest. Because Freedom and Crest are
     not parties to any remaining claim, the court will dismiss
28   Freedom and Crest from this action.
                                     15
1    nature of the work relationship of the parties, with an emphasis

2    on the extent to which the defendant controls the plaintiff's

3    performance of employment duties.”   Rhodes v. Sutter Health, 949

4    F. Supp. 2d 997, 1003 (E.D. Cal. 2013) (citing Hall v. Apartment

5    Inv. & Mgmt. Co., Civ. No. 08–03447, 2011 WL 940185, at *5 (N.D.

6    Cal. Feb. 18, 2011); Vernon v. State, 116 Cal. App. 4th 114, 124

7    (1st Dist. 2004)).

8             Other factors to be taken into account include “payment

9    of salary or other employment benefits and Social Security taxes,

10   the ownership of the equipment necessary to performance of the

11   job, the location where the work is performed, the obligation of

12   the defendant to train the employee, the authority of the

13   defendant to hire, transfer, promote, discipline or discharge the

14   employee, the authority to establish work schedules and

15   assignments, the defendant’s discretion to determine the amount

16   of compensation earned by the employee, the skill required of the

17   work performed and the extent to which it is done under the

18   direction of a supervisor, whether the work is part of the

19   defendant’s regular business operations, the skill required in

20   the particular occupation, the duration of the relationship of
21   the parties, and the duration of the plaintiff's employment.”

22   Id. (quoting Vernon, 116 Cal. App. 4th at 125).

23            “Of these factors, the extent of the defendant’s right

24   to control the means and manner of the workers’ performance is

25   the most important.”   Vernon, 116 Cal. App. 4th at 126.   “‘A

26   finding of the right to control employment requires . . . a
27   comprehensive and immediate level of “day-to-day” authority over

28   employment decisions.’”   Doe I v. Wal–Mart Stores, Inc., 572 F.3d
                                     16
1    677, 682 (9th Cir.2009) (quoting Vernon, 116 Cal. App. 4th at

2    127–28).

3               The court finds that there is an issue of material fact

4    as to whether or not Terry was RTUI’s employee.      Although Terry

5    was free to determine his schedule, breaks, and hours, and was

6    not subject to sale quotas (Pls.’ SUF ¶ 62), RTUI controlled the

7    product Terry could sell, the price that Terry could charge, for

8    whom Terry could sell ads, and where Terry could sell ads.

9    Although Terry was “authorized to sell any[]” kind of

10   advertisement, Terry sold only “what Doug [Endlsey] t[old] [him]

11   he want[ed] [him] to.”     (Terry Dep. at 41: 14-21.)      RTUI

12   determined the price salespeople could charge because salespeople

13   were required to follow RTUI’s national rate cards.        (Krocak Dep.

14   at 79:23-25.)     Cf. Toyota Motor Sales U.S.A., Inc. v. Superior

15   Court, 220 Cal. App. 3d 864, 876 (2d Dist. 1990) (finding that

16   plaintiff was an employee where “[defendant] determined what

17   would be delivered, when and to whom and what price would be

18   charged.”).     RTUI also limited for whom Terry could sell ads and

19   had the “authority to discharge” him.      See Vernon, 116 Cal. App.

20   4th at 125.     “If somebody went to work for the competitor, Doug
21   [Endsley] would fire them.”     (Terry Dep. at 111:9-11.)         Further,

22   RTUI determined where Terry could and could not sell ads.          After

23   the dispute with Mirahmadi, RTUI created a district for Mirahmadi

24   where Terry could no longer work.      (Pls.’ SUF ¶ 72.)    Whether

25   RTUI’s control over Terry’s work suffices to establish an

26   employer-employee relationship is thus a question of fact.
27              Moreover, although defendants emphasize that RTUI never

28   withheld taxes for Terry, never provided insurance, and never
                                       17
1    reimbursed Terry for employment expenses (Pls.’ SUF ¶¶ 57-61),

2    those facts are insufficient for the court to grant summary

3    judgment.    “An employer cannot change the status of an employee

4    to one of independent contractor by illegally requiring him to

5    assume burdens which the law imposes directly on the employer.”

6    Toyota, 220 Cal. App. 3d at 877.        These facts are “merely the

7    legal consequences of an independent contractor status not a

8    means of proving it.”    Id.    Instead, “[t]he issue here is whether

9    [Terry] was an independent contractor in the first place who was

10   legally obligated to pay his own taxes.”        Hennighan v. Insphere

11   Ins. Sols., Inc., 38 F. Supp. 3d 1083, 1106 (N.D. Cal. 2014); cf.

12   Toyota, 220 Cal. App. 3d at 876 (finding that plaintiff providing

13   “his own car, expenses and insurance” is “at most” a “‘a

14   secondary element,’ and, without more, worthy of little weight”).

15               Finally, defendants emphasize that RTUI never paid

16   Terry directly, which “while not controlling, is at least strong

17   evidence that an employment relationship did not exist.”         Vernon,

18   116 Cal. App. 4th at 126.      But the record is inconclusive.    While

19   defendants contend that RTUI “made all commission payments” to

20   Crest, plaintiffs argue that two to three years ago RTUI changed
21   the payee from Crest to Terry.     (Pls.’ SUF    ¶ 53; Terry Dep. at

22   67:6-25.)    Accordingly, the court cannot at this stage determine

23   that an employer-employee relationship did not exist.

24       A.      FEHA Disability Discrimination (Count Three)

25               “To establish a prima facie case of disability

26   discrimination, a plaintiff must show that: (1) she suffered from
27   a disability; (2) could perform the essential duties of the job

28   with or without reasonable accommodations, i.e., she was a
                                        18
1    ‘qualified individual’; and (3) was subjected to an adverse

2    employment action because of the disability.      McCarthy v. R.J.

3    Reynolds Tobacco Co., 819 F. Supp. 2d 923, 934 (E.D. Cal. 2011)

4    (quoting Brundage v. Hahn, 57 Cal. App. 4th 228, 236 (2d

5    Dist.1997)).   Defendants argue that plaintiff cannot recover for

6    discrimination as a matter of law because Terry could not perform

7    the essential duties of the job.

8              The court finds an issue of material fact as to Terry’s

9    ability to perform the essential duties of the job.      On the one

10   hand, by Terry’s own allegaations he suffers from impaired memory

11   and “processing speed,” “migraines,” “low energy,” “fatigue,” and

12   a “reduced ability to work for an extended period” of time.      (SAC

13   ¶ 28.)   On the other, defendants concede that after Terry asked

14   for accommodation and after that accommodation was denied, Terry

15   “continued to make new sales and renewal sales in Alaska and to a

16   limited extent the Sacramento area stores that he retained.      He

17   also made sales and renewals for register tape advertising . . .

18   for placement on stores in Washington, Oregon and Idaho and

19   elsewhere.”    (Pls.’ SUF ¶ 77.)   Further, although Terry’s sales

20   levels were declining (Pls.’ SUF ¶ 79), Terry was not subject to
21   any sales quotas, so the number of sales was not an essential

22   component of the job he was hired to perform.      Accordingly, the

23   court cannot conclude that plaintiff could not perform his job

24   “with or without accommodation” as a matter of law.       See

25   McCarthy, 819 F. Supp. 2d at 934.       The court will therefore deny

26   defendants’ motion as to Count Three.
27       B.    Failure to Engage in Interactive Process (Count Four)

28             Under FEHA, “[o]nce an employer becomes aware of the
                                        19
1    need for accommodation, that employer has a mandatory obligation

2    . . . to engage in an interactive process with the employee to

3    identify and implement appropriate reasonable accommodations.”

4    Ravel v. Hewlett-Packard Enter., Inc., 228 F. Supp. 3d 1086, 1097

5    (E.D. Cal. 2017) (quoting Humphrey v. Mem’l Hosps. Ass’n, 239

6    F.3d 1128, 1137 (9th Cir. 2001)).     “The interactive process

7    requires communication and good-faith exploration of possible

8    accommodations between employers and individual employees, and

9    neither side can delay or obstruct the process.”     Id.

10   “Employers, who fail to engage in the interactive process in good

11   faith, face liability for the remedies imposed by the statute if

12   a reasonable accommodation would have been possible.”        Id. at

13   1137–38.   Defendants argue that, as a matter of law, defendants

14   engaged in the interactive process with Terry.

15              The court disagrees and finds an issue of material

16   fact.   After Terry first requested accommodation, RTUI told Terry

17   that “[a]ny accommodations or adjustments in how [Terry]

18   perform[s] the work must be made by [Terry].”     (Pls.’ SUF ¶ 74.)

19   After Terry took RTUI’s response as a denial of accommodation,

20   RTUI again responded stating that “any accommodation must come
21   from [Terry] because as an Independent contractor [Terry]

22   control[s]” how he performs his job.     (Pls.’ SUF ¶ 76.)    RTUI

23   also offered “the same compensation structure with decreased

24   responsibilities.”   (Id.)   In this second response, RTUI offered

25   to meet with Terry to discuss his situation.    (Id.)   Whether

26   RTUI’s offer to meet with Terry to further discuss the issue,
27   after clearly telling Terry that all accommodations must be made

28   by him, suffices as engagement is a question for the trier of
                                      20
1    fact.        Accordingly, the court will deny defendants’ motion as to

2    Count Four.

3            C.     Failure to Accommodate (Count Five)

4                   “A reasonable accommodation is ‘a modification or

5    adjustment to the workplace that enables the employee to perform

6    the essential functions of the job held or desired.’”        McCarthy,

7    819 F. Supp. 2d at 935.        Defendants argue that there was no

8    reasonable accommodation available and that defendants did

9    accommodate Terry by “relieving Terry of some work volume” and by

10   hiring Mirahmadi to alleviate some of Terry’s workload.        (Mot.

11   Summ. J. at 45, 47.)

12                  “An ‘employer cannot prevail on summary judgment on a

13   claim of failure to reasonably accommodate unless it establishes

14   through undisputed facts’ that ‘reasonable accommodation was

15   offered and refused,’ that ‘there simply was no vacant position

16   within the employer's organization for which the disabled

17   employee was qualified and which the disabled employee was

18   capable of performing with or without accommodation,’ or that

19   ‘the employer did everything in its power to find a reasonable

20   accommodation, but the informal interactive process broke down
21   because the employee failed to engage in discussions in good

22   faith.’”       Dep’t of Fair Employment & Hous. v. Lucent Techs.,

23   Inc., 642 F.3d 728, 743–44 (9th Cir. 2011) (quoting Jensen v.

24   Wells Fargo Bank, 85 Cal. App. 4th 245 (2000)).

25                  Defendants have not carried their burden.   First, the

26   hiring of Mirahmadi was never “offered” as an accommodation to
27   Terry.       By defendants’ admission, Mirahmadi was hired because

28   Mirahmadi reached out to Finkelstein and because he had a good
                                          21
1    reputation as a salesperson.    (Pls.’ SUF ¶ 71.)   Defendants offer

2    no evidence suggesting that RTUI hired Mirahmadi in order to

3    accommodate Terry.

4                Further, defendants have not established how the lower-

5    volume accommodation was reasonable given Terry’s doctor’s report

6    of Terry’s “[m]ild orientation loss,” “sustained attention

7    impairments,” and “[m]oderate impairments in cognitive

8    proficiency.”    (Boucher Decl. Ex. H at 2.)   Defendants also did

9    not offer a different position within the company.    Finally,

10   defendants have failed to show that they did “everything in

11   [their] power to find a reasonable accommodation,” because they

12   have not offered any evidence to suggest that they considered

13   Terry’s proposed accommodation of hiring a personal assistant for

14   him.    (See id. at 6.)   Accordingly, the court cannot determine,

15   as a matter of law, that, given Terry’s condition, RTUI’s

16   suggestions and actions constituted reasonable accommodations.

17   The court will therefore deny defendants’ motion as to Count

18   Five.

19          D.   Retaliation (Count Six)

20               “Retaliation occurs when a plaintiff engages in
21   protected activity and suffers an adverse employment action as a

22   result.”    Lelaind v. City & Cty. of San Francisco, 576 F. Supp.

23   2d 1079, 1091 (N.D. Cal. 2008) (citing Cornwell v. Electra

24   Central Credit Union, 439 F.3d 1018, 1034–35 (9th Cir. 2006)).

25   California Government Code § 12940(h) makes it unlawful for “any

26   employer . . . to discharge, expel, or otherwise discriminate
27   against any person because the person has opposed any practices

28   forbidden under [FEHA].”    The phrase “otherwise discriminate”
                                       22
1    encompasses “the same forms of adverse employment activity that

2    is actionable under section 12940(a)”, namely “‘ultimate

3    employment actions’ such as termination or demotion, but also the

4    entire spectrum of employment actions that are reasonably likely

5    to adversely and materially affect an employee's job performance

6    or opportunity for advancement in his or her career.”      Yanowitz

7    v. L'Oreal USA, Inc., 36 Cal. 4th 1028, 1050-51, 1054 (2005).

8                Here, plaintiffs offer evidence that suggests that RTUI

9    did retaliate against Terry.    William Krocak, RTUI’s Director of

10   Human Resources, stated that he may have had discussions with

11   RTUI about getting rid of Terry.      (Krocak Dep. at 194:14-20.)

12   Krocak also agreed that RTUI’s suggestion for Terry to work less

13   constituted a demotion from Regional Sales Manager to Independent

14   Marketing Consultant.    (Id. at 179.)    Further, although RTUI

15   divided Sacramento between Mirahmadi and Terry before Terry asked

16   for accommodations, since that division, Terry has been unable to

17   generate new business, has had his territory further diminished,

18   and has allegedly not been provided with an adequate sales force.

19   (Terry Decl. ¶¶ 13-16.)    These facts create an issue of material

20   fact as to whether defendants retaliated against plaintiff.
21   Accordingly, the court will deny defendants’ motion as to Count

22   Six.
            E.   Failure to Prevent Discrimination and Retaliation
23               (Count Eight)
24               It goes without saying that anytime a defendant

25   discriminates it also by definition fails to prevent

26   discrimination.    Defendants’ only argument against plaintiffs’
27   claim for failure to prevent discrimination depends on the court

28   granting summary judgment as to plaintiffs’ claim for
                                      23
1    discrimination (Count Three).   Because the court will not grant

2    summary judgment as to the discrimination claim, it will also

3    deny summary judgment as to Count Eight.

4    VI. Wrongful Action in Violation of Public Policy (Count Nine)

5             Defendants argue that Terry’s disability was not a

6    substantial factor in any alleged adverse employment action.     For

7    the reasons discussed under the retaliation claim, the court

8    finds an issue of material fact as to whether Terry’s disability

9    was a factor in RTUI’s subsequent adverse treatment of Terry.

10   Accordingly, the court will deny summary judgment as to Count

11   Nine.

12   V. Failure to Pay Wages (Count Ten)

13            Defendants argue only that Terry is not an employee and

14   is therefore not entitled to wage protections under the

15   California Labor Code.   Like under FEHA claims, “[t]he principal

16   test of an employment relationship is whether the person to whom

17   service is rendered has the right to control the manner and means

18   of accomplishing the result desired.”   S. G. Borello & Sons, Inc.

19   v. Dep't of Indus. Relations, 48 Cal. 3d 341, 350 (1989).   Courts

20   also consider “(a) whether the one performing services is engaged
21   in a distinct occupation or business; (b) the kind of occupation,

22   with reference to whether, in the locality, the work is usually

23   done under the direction of the principal or by a specialist

24   without supervision; (c) the skill required in the particular

25   occupation; (d) whether the principal or the worker supplies the

26   instrumentalities, tools, and the place of work for the person
27   doing the work; (e) the length of time for which the services are

28   to be performed; (f) the method of payment, whether by the time
                                     24
1    or by the job; (g) whether or not the work is a part of the

2    regular business of the principal; and (h) whether or not the

3    parties believe they are creating the relationship of employer-

4    employee.”   Narayan v. EGL, Inc., 616 F.3d 895, 900 (9th Cir.

5    2010) (citing Borello, 48 Cal. 3d 341, 351 (1989)).

6              As discussed above, RTUI controlled the product Terry

7    could sell, the price that Terry could charge, for whom Terry

8    could work, and where Terry could sell ads.     As to the secondary

9    factors, Terry was one of many salespersons, was subject to

10   Endsley’s instructions, and had been working for defendant for

11   over 20 years.   The evidence thus creates a triable issue of fact

12   as to whether Terry was an employee.     Accordingly, the court will

13   deny summary judgment as to Count Ten.

14             IT IS THEREFORE ORDERED that defendants’ Motion for

15   Summary Judgment (Docket No. 114) be, and the same hereby is,

16   GRANTED as to Claims One and Two of the Second Amended Complaint.

17             IT IS FURTHER ORDERED that defendants’ Motion for

18   Summary Judgment be, and the same hereby is, DENIED as to Claims

19   Three, Four, Five, Six, Eight, Nine, and Ten of the Second

20   Amended Complaint.
21   Dated:   March 3, 2020

22

23

24

25

26
27

28
                                     25
